Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2017-0072711, filed on 12/04/2019.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/04/2019, 03/02/2021 and 06/04/2021 have been considered by the examiner.
Oath/Declaration
5.	Oath/Declaration as file 12/04/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
8.	Claim 1 recites the limitation "…wherein the coil part includes…" in line 9 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear which coil part it refers to; as there are two different “coil parts” disclosed earlier in the claim; and they are booth each identified as “coil part” which adds to the confuction.
9.	Claims 2-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as they further limit claim 1.
10.	Please make the proper corrections.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchez et al. US 2015/0022153 (Provided by Applicant; Hereinafter Bouchez) in view of Yusuke et al. JP 2011247699 (Provided by Applicant; Hereinafter Yusuke; Machine Translation Provided by Examiner).
Regarding claim 1, Bouchez teaches a current sensing device (Fig. 10; 124) for sensing a current flowing on a circuit (Fig. 10; 127), comprising: 
a coil part (Fig. 10; 130, 152) which surrounds the circuit (Fig. 10; 127); and 
a core part (Fig. 10; 128) which is spaced apart from the coil part (Fig. 10; 130, 152), and which surrounds the circuit (Fig. 10; 127), 
wherein the coil part (Fig. 10; 130, 152) includes: 
a first coil part (Fig. 10; 152) configured to attenuate a part of a magnetic field generated at the circuit (Fig. 10; 127); and 
a second coil part (Fig. 10; 130) configured to generate a current induced from the rest of the magnetic field (Fig. 10; 130), 
wherein the current sensing device (Fig. 10; 124) further comprises a compensation unit (Fig. 10; 150) configured to apply a compensation current for compensating for a part of the magnetic field (Fig. 10; 150), to the second coil part (Fig. 10; 152), and 
wherein the second coil part (Fig. 10; 130) is configured to output a voltage corresponding to the induced current and the compensation current (Fig. 10; 130). 
Bouchez does not specifically teach a substrate part which includes at least two base substrates stacked in one direction and through which a circuit passes in the one direction; a coil 
However, Yusuke does teach a substrate part which includes at least two base substrates stacked in one direction and through which a circuit passes in the one direction (Figs. 1, 14-20; [0021-0036, 0062-0065, 0070-0071]); a coil part which is formed on at least one of the base substrates (Figs. 1, 14-20; [0021-0036, 0062-0065, 0070-0071]) and a core part which is disposed between the base substrates (Figs. 1, 14-20; [0021-0036, 0062-0065, 0070-0071]).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Bouchez by implementing the teachings of Yusuke regarding a substrate part which includes at least two base substrates stacked in one direction and through which a circuit passes in the one direction; a coil part which is formed on at least one of the base substrates and a core part which is disposed between the base substrates; in order to “ provide a current sensor with an electric leakage detection function, which is capable of detecting current values of a leakage current and a current in each phase flowing in a two-way electric wire by one sensor (core), in a state of the two-way electric wire without dividing an electric wire” (See Yusuke; Abstract).
Regarding claim 2, the combination of Bouchez and Yusuke teaches the current sensing device of claim 1, wherein Bouchez further teaches further comprising: an oscillation unit configured to apply a source current for driving the first coil part (Fig. 10); and a calculation unit configured to calculate a current flowing on the circuit, based on the voltage (Fig. 10). 
(Fig. 20); second base substrates mounted to both side surfaces of the first base substrate (Fig. 20), and where the first coil part is formed (Fig. 20); and third base substrates mounted to the second base substrates (Fig. 20), respectively, and where the second coil part is formed (Fig. 20). 
Regarding claim 7, the combination of Bouchez and Yusuke teaches the current sensing device of claim 1, wherein Yusuke further teaches wherein the coil part includes: a plurality of conductive pad portions formed on at least two of surfaces of the base substrates defined to be perpendicular to the one direction (Fig. 20); and a plurality of connection portions configured to connect the conductive pad portions to each other, by passing through at least one of the base substrates in the one direction (Fig. 20). 
Regarding claim 8, the combination of Bouchez and Yusuke teaches the current sensing device of claim 7, wherein Yususke further teaches wherein the core part is arranged to correspond to an inner region of the conductive pad portions (Fig. 20), between both ends of each of the conductive pad portions (Fig. 20). 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchez in view of Yusuke in further view of Volker et al. US 2008/0218302 (Provided by Applicant; Hereinafter Volker).
Regarding claim 3, the combination of Bouchez and Yusuke teaches the current sensing device of claim 1, but not specifically wherein the substrate part includes: a first substrate part 
However, Volker does teach wherein the substrate part includes: a first substrate part where the first coil part is formed (Fig. 3); and a second substrate part stacked on the first substrate part (Fig. 3), and where the second coil part is formed (Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to modify the combination of Bouchez and Yusuke by implementing the teachings of Volker regarding wherein the substrate part includes: a first substrate part where the first coil part is formed; and a second substrate part stacked on the first substrate part, and where the second coil part is formed; in order to measuring conductivity of a medium surrounding the conductivity sensor” (See Volker; Abstract).
Regarding claim 4, the combination of Bouchez, Yusuke and Volker teaches the current sensing device of claim 3, wherein Volker further teaches wherein the core part includes: a first core part inserted into the first substrate part (Fig. 3); and a second core part inserted into the second substrate part (Fig. 3). 
Regarding claim 5, the combination of Bouchez, Yusuke and Volker teaches the current sensing device of claim 3, wherein Volker further teaches wherein the core part is arranged between the first substrate part and the second substrate part (Fig. 3). 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. US 2017/0328961 - Integrated circuit for fluxgate device, has sense circuit comprising transistors formed partially in semiconductor substrate and under fluxgate device, and coupled to first sense coil including first coil units and second sense coil.
Nejatali et al. US 2017/0074908 - Current sensor for sensing flow of current in conductor, has sense element oriented in plane parallel to magnetic field lines and generated by load electrically connected to conductor at second location that is different from first location.
Rettig et al. US 2012/0229243 - Integrated circuit for information transfer in automotive engineering, has two coils concentrically arranged at distance to Hall element and electrically connected in series such that current flow is resulted in same direction in two coils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867